DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,362,748. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim would have been anticipated by the reference claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., US 2011/0177775 in view of Kwak et al., US 2016/0277198, further in view of Astrom et al., US 2011/0067081.

21 and 31. Gupta teaches a reception device and method comprising: circuitry [Figs. 2, 8] configured to: receive one or more services including an application, the application being associated with one or more files [mobile device receives interactivity events and content, Figs. 1-3B, paras. 54, 84-89, 110-114], the one or more files including an entry page [“interactivity resources” encompasses application data, templates and assets; a reasonably broad construction of “entry page of the application” reads on these resources since they are interactive images and graphics presented to the user; service SI data identifies URLs (locations) of interactive resources; paras. 47, 242, 247; also see paras. 79, 93, 125, 152, 253], receive metadata associated with the one or more files, the metadata including valid period information, the valid period information including at least one of a first attribute indicating a start time of a period during which the entry page is valid or a second attribute indicating an end time of the period [IEAD (metadata) includes start/end times, paras. 70, 93-95] and location information, the location information indicating at least one location of the entry page [service SI data identifies URLs (locations) of interactive resources; paras. 47, 242, 247; also see paras. 79, 93, 125, 152, 253], and a method of delivering the entry page [delivering applications to specified content or media flows is a method of delivery; targeting certain receiver types is also a method of delivery indicated by metadata, para. 93].
control caching of the one or more files based on the valid period information [resources may be downloaded before events begins, i.e. before the valid period, paras. 76, 141, 222, 257] and
control activation of the entry page based on the valid period information [interactivity event is valid to be displayed between start/end times, Figs. 3-4, paras. 54, 90, 93-95, 108, 110-114].
Gupta is silent on indicating a method of delivering being either broadcast or broadband.  Kwak teaches a system including receiving metadata indicating a method of delivering an application, the indicated method of delivering being one of broadcast and broadband [Paras. 164, 166, 235, 311, 1562, 1570, 1608-1610].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using Kwak’s technique to inform the receiver of where to obtain application files, so the client can perform the download under its own control and timing, based on demand and resources available.
The above references are silent on indicating a location of the page delivered via broadcast and broadband.  Astrom teaches a system for delivering content wherein the location information includes a location of the page of the application delivered via broadcast and a location of the page of the application delivered via broadband [addresses (locations) for both broadcast and unicast (IPTV, i.e. broadband) delivery of content are included, Fig. 7, paras. 2-5, 46, 47, 60-65, 241, 242].  It would have been obvious before the effective filing date of the claimed invention to modify the above combination with Astrom, in order to facilitate switching between delivery methods when one or the other is not available or is not the most efficient method.  Providing the locations of each stream allows the client to control the switching based on its current needs [see Astrom, paras. 2-5].

22 and 32. Gupta teaches the reception device according to claim 21, wherein the circuitry is configured to cause the entry page to be activated only within the period indicated by the valid period information [para. 93].

23 and 33. Gupta teaches the reception device according to claim 21, wherein the application is configured by the one or more files [paras. 47, 54, 84-89, 93, 110-114, 242, 247].

24 and 34. Gupta teaches the reception device according to claim 21, wherein the circuitry is configured to acquire the one or more files before the start time of the period [apps may be cached or downloaded prior to event, paras. 76, 141, 169, 222, 257].

25 and 35. Gupta teaches the reception device according to claim 21, wherein the metadata includes acquisition information indicating an acquisition source of each of the one or more files [e.g. URIs, resources, paras. 61, 241-242, 245, 247].

26 and 36. Gupta teaches a reception device according to claim 25, wherein the acquisition information includes a list of channel information for the one or more files [even a single URI reads on “a list of channel information;” a channel is simply a source, paras. 61, 241-242, 245, 247].

27 and 37. Gupta teaches the reception device according to claim 21, wherein the metadata includes control information for controlling the application [e.g. metadata generates interactive sequences, para. 47; metadata controls rendering, para. 79; timing metadata controls application, para. 93].

28 and 38. Gupta teaches the reception device according to claim 21, wherein the application is associated with content of the one or more services [e.g. application packages, para. 102; synchronization between app and associated content/events, paras. 107, 108, 123, 135, 157, 171].

29 and 39. Gupta teaches the reception device according to claim 21, wherein: the circuitry is configured to receive a broadcast stream, and the metadata is included in service layer signaling of the broadcast stream [location metadata (i.e. URL) may be specified in service SI, paras. 241-243, 245].

30 and 40. Astrom teaches reception device according to claim 21, wherein the location information includes a uniform resource identifier [a URI simply identifies a resource; it need not have any specific format (e.g. URL); the addresses in Astrom meet this reasonably broad construction, Fig. 7, paras. 2-5, 46, 47, 60-65].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424